 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11   VICTORIA GARCIA, an individual; and         ) Case No.: 1:18-cv-00369 DAD-JLT
                                                 )
     N.R., a minor, by and through her           )
12
     Guardian,                                   ) ORDER REQUIRING FURTHER JOINT
13                                               ) REPORT RE: STIPULATED DISMISSAL
                                Plaintiffs,      )
14                                               )
                         vs.                     )
15                                               )
     COUNTY OF KERN; et al.;                     )
16                                               )
                           Defendants.           )
17
18          The parties have stipulated to dismiss this action. (Doc. 33) They request that the action
19   be dismissed with prejudice and do not explain why they believe no Court approval of the
20   minor’s compromise is required. L.R. 202(b). Thus, no later than January 15, 2019, counsel
21   SHALL file a report explaining why they believe no order approving the minor’s compromise
22   is required.
23
     IT IS SO ORDERED.
24
25      Dated:      January 9, 2019                       /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
